Citation Nr: 1607093	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-30 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to December 1969.  The Veteran died in April 2009.  The Appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claims file is currently with the RO in Roanoke, Virginia. 

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a December 2014 hearing.  A transcript of this hearing is of record. 

In April 2015, the Board issued a decision that reopened the Appellant's claim for service connection for cause of the Veteran's death, denied entitlement to service connection cause of the Veteran's death, and denied entitlement to payment of burial benefits.   

The Appellant appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2015 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision with respect to the Appellant's service connection claim for cause of the Veteran's death and remanded the claim back to the Board.  The decision with respect to the new and material evidence claim and regarding entitlement to payment of burial benefits was not disturbed. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2015 Court JMPR, the Board will remand for further development the Appellant's claim for service connection for cause of the Veteran's death.  

In consideration of the September 2015 Court JMPR and the January 2016 Appellant's Brief, a VA medical opinion will be obtained with respect to the Appellant's claim.  

Moreover, pursuant to a post-JMPR notice sent to the Appellant and her representative by the Board, the Appellant responded in January 2016 by checking the box that reads: 

"please remand (send back) my case to the AOJ for review of this additional evidence that I am submitting in my appeal.  I understand that choosing this opinion may significantly delay the Board's review of my appeal."  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  VBA should arrange for a physician with appropriate expertise to review the VA claims folder and provide an opinion as to (1) whether it is at least as likely as not that the symptomatology associated with the Veteran's service-connected PTSD either caused or contributed to the his fatal hepatocellular carcinoma, and (2) whether the Veteran's presumed exposure to Agent Orange during service caused or contributed to his cause of death.  The examiner should provide a complete rationale for all opinions rendered.  A report should be prepared and associated with the VA claims folder.

2.  This is a complex case back from the Veterans Court. After completing the above actions, fully, and any other indicated development, the Appellant's claim must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her attorney, if applicable.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




